Citation Nr: 0908858	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to January 
1987.  He died in September 2005.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran's death in September 2005 was due to 
hypovolemic shock secondary to acute blood loss on top of 
chronic blood loss, with the antecent causes being alcoholic 
liver cirrhosis and chronic hepatitis encephalopathy.

2.  The Veteran had no service connected disabilities at the 
time of his death.

3.  Alcohol abuse was not caused or aggravated by a service-
connected disability.

4.  The Veteran developed cirrhosis of the liver and 
hepatitis as a result of alcohol abuse.

5.  At the time of the Veteran's death there were no claims 
for benefits pending and no periodic monetary benefits were 
due and payable.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 3500 et seq., 
5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.312, 3.807 (2008).

2.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the Veteran's death.  She is also seeking unspecified accrued 
benefits and death pension benefits.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5 (2008).

Service connection for the cause of the Veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service incurrence or aggravation of cirrhosis of the liver 
or renal disease may be presumed if it is manifested to a 
degree of 10 percent within one year from the date of 
separation from a period of qualifying active service lasting 
90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1137, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to claims filed after October 31, 1990, service 
connection may not be granted for alcohol abuse on the basis 
of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. § 3.301(a) (2008); VAOPGCPREC 2- 
98.  

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also 
VAOPGPREC 2-97.  

Compensation is precluded only for (a) primary alcohol abuse 
disabilities (an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess), and 
(b) secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  Id.

The law does not preclude a veteran from receiving 
compensation for an alcohol abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service- 
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Compensation may be awarded only "where there 
is clear medical evidence establishing that alcohol or drug 
abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  See Allen, 237 F. 3d at 
1381.  Where drugs are used for therapeutic purposes or where 
use of drugs or addiction thereto, results from a service-
connected disability, it will not be considered of misconduct 
origin.  See 38 C.F.R. § 3.301(c)(3).

The Veteran died in September 2005 at 66 years of age.  The 
cause of death was listed as hypovolemic shock secondary to 
acute blood loss on top of chronic blood loss, with the 
antecent causes being alcoholic liver cirrhosis and chronic 
hepatitis encephalopathy, and underlying causes being 
bleeding gastro esophageal varices secondary to portal 
hypertension secondary to alcoholic liver cirrhosis.

The appellant argues that the Veteran's cause of death should 
be service connected because he had treatment for liver 
illness in service.  She further argues that the Veteran's 
cirrhosis was a result of the Veteran's exposure to 
pesticides in service.

A review of the Veteran's service treatment records show that 
the Veteran had an alcohol abuse disability while in service.  
The treatment records show that in November 1979, the Veteran 
was diagnosed with hepatitis and probable cirrhosis of the 
liver due to his alcohol abuse.  It was noted that the 
Veteran consumed in excess of one quart of alcohol per week.

A medical record dated July 2005 indicates that the Veteran 
was admitted to a clinic for cirrhosis with the notation 
'alcoholic'.  The final diagnosis was liver cirrhosis.  

The appellant also submitted a report from the physician 
attending the Veteran at the time of his death.  This report, 
dated July 2006, indicates that the Veteran had a history of 
liver illness, or alcoholic liver disease.  The physician 
stated that he treated the Veteran for hepatic failure 
secondary to liver cirrhosis secondary to alcoholic liver 
disease.  

As the claim for compensation was filed after October 31, 
1990, the Board cannot grant service connection for alcohol 
abuse on the basis of service incurrence or aggravation.  38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) 
(2003); VAOPGCPREC 2- 98. 

The Veteran had no service connected disabilities; therefore, 
the Board cannot grant service connection for the Veteran's 
alcohol abuse disability as secondary to, or as a symptom of, 
a service-connected disability.

The Board cannot grant service connection for a disability if 
it was the result of the person's own willful misconduct, 
such as the abuse of alcohol.  See 38 U.S.C.A.  § 105; 38 
C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  
Consequently, the Board cannot grant service connection for 
secondary disabilities, such as cirrhosis of the liver, that 
result from primary alcohol abuse.

Regarding the appellant's claim that the Veteran's cirrhosis 
was caused by exposure to pesticides, the appellant submitted 
the Veteran's certificate of completion for Insect and Rodent 
Control course.  She also submitted a form where the Veteran 
indicated exposure to pesticides.

The Board has considered these documents; however, the 
evidence fails to show a nexus between the Veteran's liver 
disorders, to include hepatitis or cirrhoses, and service 
and/or his exposure to pesticides in service.  Although the 
appellant is competent to report her observations on the 
Veteran's medical symptoms and discomfort before his death, 
she is not competent to render an etiological opinion as to 
the medical cause(s) of his death, absent evidence showing 
that she has medical training or expertise.  See 38 C.F.R. § 
3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

In any event, the Board must find that the post-service 
medical records are found to provide the reasons for the 
Veteran's death, providing evidence against this claim, 
outweighing her statements. 

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
Veteran's sacrifices for his country.  The Board, however, is 
obligated to decide cases based on the evidence before it.

With regard to the appellant's claim for accrued benefits, 
they are defined as periodic monetary benefits to which an 
individual was entitled at death based on evidence in the 
file at death and due and unpaid for a period not to exceed 
two years prior to the last date of entitlement (i.e., the 
Veteran's death).  38 U.S.C.A.  § 5121(a); 38 C.F.R. § 
3.1000(a).  The Veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

The evidence shows that the Veteran was not service connected 
for any disability during his lifetime and shows that no 
claims were pending at the date of his death.  Therefore, the 
Board finds that no benefits have accrued.  Accordingly, the 
appellant's claim for entitlement to accrued benefits must be 
denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection for the cause of the 
Veteran's death is being denied, and hence no rating or 
effective date will be assigned with respect to this claim.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The Board finds that the VCAA notice requirements have been 
satisfied by a pre-initial adjudication letter dated January 
2006.  The letter advised the appellant of the types of 
evidence and/or information necessary to substantiate her 
claims and the relative duties upon herself and VA in 
developing her claim, to include submitting copies of any 
records in her possession that had not previously been 
submitted.  

This notice was also sufficient with regard to the Court's 
language in Hupp.  Because service-connection was not in 
place for any disabilities suffered by the Veteran, properly 
tailored notice need not have included the items listed as 
(1) and (2) above.  Given this fact, the January 2006 letter 
provided the appellant with properly tailored notice that 
informed her of the evidence needed show that the Veteran 
died from a service-related injury or disease; notice that 
encompassed, in layperson's terms, the requirements for 
substantiating a claim that the Veteran died of a condition 
that warranted service connection.  The timing and content of 
this notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b).  There is no argument that 
any prejudice has resulted to the appellant with regard to 
the timing aspects of her VCAA notice.  See Dunlap v. 
Nicholson, U.S. Vet. App. 03-0320 (March 22, 2007).  
Therefore, based upon the foregoing, the RO met the duty to 
notify appellant regarding evidence necessary to substantiate 
her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  
The RO obtained the Veteran's service records and available 
post-service treatment records.  There is no indication of 
any relevant records that the RO failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A.  § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the low threshold set by McLendon was not met, 
as there was no indication by the medical evidence that the 
Veteran's death was possibly connected to service or a 
service-connectable disease.  Evidence shows that the 
Veteran's cause of death was a result of disabilities 
secondary to his alcohol abuse; therefore no VA medical 
opinion was required.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to accrued benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


